Swanson v. Latham, ante, p. 87, reaffirmed and followed.
The facts are identical with the companion case, Swanson v. Latham et al.
The decedent, Osterhout, was an employee of the defendants, and the contract of employment with him was the same as with Swanson. He stood in a dual relation to Latham  Crane. As the owner of the automobile, he was their agent to transport, in his own automobile, Swanson and the other employees, including himself, from Willimantic to Stafford Springs and back each day, for the sum of ninety cents each day for each employee, including himself. As an employee, his contract of employment during the period of transportation did not differ in any essential from Swanson's and the other employees. So far as the facts disclose, Osterhout's case does not differ from Swanson's.
   The Superior Court is advised to render its judgment dismissing the appeal.
In this opinion the other judges concurred.